Citation Nr: 1506335	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  05-17 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1983 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for chronic lumbosacral strain and assigned an initial 10 percent rating, effective November 1, 2003.  The Veteran appealed with respect to the propriety of the initially assigned rating.  Jurisdiction of her case has subsequently been transferred to the RO in New Orleans, Louisiana.

In a June 2005 hearing, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with the record.  

The record reflects that the Veteran requested a hearing before a Veterans Law Judge (VLJ) in conjunction with this appeal, and that such a hearing was scheduled for March 2012.  However, in February 2012, VA received the Veteran's written request to withdraw her request for such hearing.  Accordingly, her hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2014).

In July 2012 and August 2013, the Board remanded the issue on appeal for additional development and the case now returns for final appellate review.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

For the entire appeal period, i.e., since November 1, 2003, the Veteran's chronic lumbosacral strain is manifested by subjective complaints of muscle spasms, flare-ups, pain, weakness, stiffness, fatigability, and lack of endurance, and objective evidence of limitation of motion, without limitation of the thoracolumbar spine to less than 60 degrees or limitation of the combined range of motion of the thoracolumbar spine less than 120 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes; or associated neurological impairment.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 10 percent for chronic lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, Part 4, including §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for her back disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for a back disability was granted and an initial rating was assigned in the November 2003 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment records, post-service reports of VA treatment, and VA examination reports.  Moreover, the Veteran's statements in support of her claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Additionally, the Veteran was afforded VA examinations in April 2003, October 2005, April 2007, July 2010, and October 2013 to evaluate the severity of her service-connected lumbar spine disorder.  The Board finds that the VA examinations are adequate because, they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that her symptoms have materially worsened since the most recent October 2013 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

Additionally, the Veteran was provided an opportunity to set forth her contentions before a DRO at the aforementioned June 2005 RO hearing.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officials who chair such hearings fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2005 RO hearing, the DRO noted the increased rating issue on appeal, and information was solicited as to the nature and severity of the service-connected disability at issue, to include the nature and severity of the symptoms as well as the impact such have on the Veteran's daily life and employability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the DRO elicited information regarding places the Veteran sought treatment in order to ensure all potential existing treatment records were requested.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied and that the Board may proceed to adjudicate the claims addressed in the decision below based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the July 2012 and August 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in July 2012 directed the AOJ to ascertain if the Veteran received any private or VA treatment not already of record, to obtain any additional private and VA treatment records identified, and to readjuticate the claim based on all of the evidence of record.  As such, a letter was sent to the Veteran in August 2012 requesting that she identify any additional private treatment records and submit authorizations.  Thereafter, additional VA treatment records were obtained and the claim was adjudicated based on all the evidence of record in a January 2013 supplemental statement of the case.    

In August 2013 remand, the AOJ was directed to ascertain if the Veteran received any relevant private or VA treatment since August 2012, to obtain any additional private and VA treatment records identified, to schedule the Veteran for VA examination, to notify her of the importance of reporting to the scheduled VA examination, and to readjuticate the claim based on all of the evidence of record.  As such, the Veteran was sent a letter in September 2013 notifying her of importance of reporting to the upcoming examination and requesting information regarding treatment from private providers.  Thereafter, additional VA treatment records were obtained and the Veteran was afforded a VA examination in October 2013 in order to address the current nature and severity of her back disability.  Subsequently, a supplemental statement of the case was issued in November 2013.

In this regard, the Board observes that the remand directives required that the examiner obtain complete range of motion studies; ascertain and note whether there are additional limitations due to pain; and note whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, or coordination.  However, the examination report indicated that, although a complete range of motion studies were attempted, the results were unreliable because the Veteran did not put forth effort during range of motion testing and refused to perform repetitive use testing.  The Veteran indicated that her lack of effort and refusal to complete range of motion testing was due to pain.

Although the October 2013 examiner indicated that the range of motion results were unreliable and, therefore, inadequate for rating purposes, the examination was rendered by a medical professional following an examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that a remand for an additional examination is not warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

Accordingly, the Board finds that there has been substantial compliance with the July 2012 and August 2013 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II. Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran is seeking an initial rating in excess of 10 percent for her service-connected lumbar spine disorder, which is evaluated pursuant to Diagnostic Code 5237 referable to lumbosacral or cervical strain, which, in turn, is rated pursuant to the General Rating formula for Diseases and Injuries of the Spine.

Under the General Rating formula for Diseases and Injuries of the Spine, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Prior to her October 2003 retirement from military service, the Veteran was afforded a VA examination in April 2003.  The Veteran reported pain, weakness, stiffness, fatigability, and lack of endurance.  Symptoms were precipitated by physical activity and inclement weather.  The pain level was a 5 out of 10, which was relieved by medication and rest, and the current treatment had been physical therapy.  The Veteran reported that the symptoms were present on a daily basis and constant in nature and that she experienced decreased range of motion as her symptoms wax and wane throughout the day.  

On physical examination, there was no muscle atrophy, abnormality of posture or gait, or any other overt deformities noted.  There was tenderness on palpation noted over the lumbar vertebrae and paravertebral muscles bilaterally.  Range of motion was 0 to 70 degrees flexion with pain between 50 and 70 degrees; 0 to 30 degrees extension with pain between 20 and 30 degrees; 0 to 30 degrees right and left lateral flexion with no pain observed; and 30 degrees right and left rotation with no pain observed.  Pain was noted to increase throughout range of motion with repetitive use and the examiner observed that joint function was weaker throughout range of motion when resistance was applied.  

There were no neurological defects noted, no vertebral fractures, and no signs of intervertebral disc syndrome.  X-rays taken revealed a normal thoracic spine series with mild dextroscoliosis.  The April 2003 examiner's diagnosis was chronic lumbosacral strain with mild dextroscoliosis.  Based on this evidence, the Veteran was assigned a 10 percent evaluation for chronic lumbosacral strain, effective November 1, 2003, the day after her separation from service.

The Veteran subsequently sought VA treatment in January 2004 for what she described as a significant amount of pain in cervical spine and lower thoracic and lumbar spine.  She reported constant pain which tended to be worse with prolonged standing and walking and had intermittent spasms in her lower back.  No radiculopathy was reported.  In March 2005 she reported that she continued to have persistent cervical and thoracic spine pain, but denied upper extremity weakness, significant numbness and tingling.

The Veteran was afforded another VA examination in October 2005.  At such time, she reported having chronic lumbar spine pain without numbness, tingling, or flare-ups.  There was no guarding or altered gait noted.  Range of motion findings were 0 to 70 degrees flexion that was limited by stiffness, 0 to 10 degrees extension that was limited by stiffness, 0 to 20 degrees right and left lateral flexion that was limited by pain and stiffness, and 0 to 30 degrees right and left lateral rotation that was limited by pain and stiffness.  An x-ray showed spondylosis present at L5 and very minimal lumbar scoliosis.  The diagnosis given was chronic daily low back pain likely muscular in nature with normal x-rays.  
      
The Veteran was re-examined in April 2007.  At such time, she complained of mild dull and nagging chronic low back pain, stiffness of the lower back, and intermittent bilateral muscle spasms.  She denied symptoms of radiation of low back pain or tingling, numbness, and motor weakness in the lower extremities.  There were no periods of flare-ups or incapacitating episodes requiring bed rest for at least 24 hours reported.  Her gait, balance, and posture were reported as normal.  

Physical examination revealed no obvious postural abnormalities or fixed deformity.  Neurological examination was normal or negative for objective sensory or motor impairment and there was no evidence of intervertebral disc syndrome.  Range of motion testing was not performed at this examination despite several attempts by the examiner to conduct such testing because of the Veteran's severe muscle tightness and guarding.

VA outpatient treatment records between 2007 and 2010 reflect that the Veteran continued to receive treatment for chronic lower back pain that was treated with medication.  An April 2009 treatment note indicated that her current medication provided good pain relief and aqua therapy treatment was recommended.  A February 2010 entry documented her history of chronic lower back pain but indicted that the Veteran reported no pain in the last 7 days and that she was not on pain medication.  Her gait was also observed to be within normal limits.

The Veteran was afforded another examination in July 2010.  She reported that constant moderate low back pain limits standing to 15 minutes, limits walking to a couple hundred yards, and limits her ability to carry and lift things.  She reported being unable to run.  She reported treatment was topical anesthetic and pain medication.  The Veteran indicated that flare-ups were associated with overexertion and occurred every one or two weeks, lasting one or two days.  During flare-ups the Veteran has to lie down and has limited tolerance for standing and walking.  Spasms to the lumbar paraspinal muscles were also noted.

Physical examination revealed an abnormal gait that was antalgic with a guarded posture.  The Veteran refused to perform lumbar range of motion at this exam and indicated that range of motion exercises would cause too much pain and inhibit her ability to drive home.  The examiner noted that he observed her gather her purse as she left and that she had forward flexion of at least 30 degrees and right and left rotation to 30 degrees.  The examiner's impression of x-rays taken was mild levoscoliosis and first degree spondylolisthesis at L5-S1. 

Subsequent VA treatment records dated in September 2011, October 2011, May 2012, August 2012, November 2012, and June 2013 reveal that the Veteran's gait was consistently described as normal and/or steady.

In accordance with the Board's August 2013 remand directives, the Veteran was afforded another VA examination in October 2013.  At this examination the Veteran reported that she gets muscle spasms in her lower back and treats her symptoms with topical cream, naproxen, and muscle relaxants.  She denied that flare-ups impact the function of her thoracolumbar spine.

Range of motion and strength testing was performed; however, as previously discussed, the examiner noted that the results of such testing were unreliable because the Veteran was not cooperative with the examination and did not make an effort to perform the requested movements.  The examiner noted that he saw the Veteran ambulating well on the floor and that she had no problem lying on the examination table without any help.  An October 2013 entry in the VA treatment records contains a nursing note from a registered nurse assisting in the examination.  She reported observing the Veteran "in a standing position refus[ing] to flex the spine at the waist and refus[ing] to bend in a side to side motion."  The Veteran told the nurse that with any movement she has pain and she has one hour drive to return home and did not want to be in pain while driving back home.  The Veteran was also unwilling to perform repetitive-use testing at this examination.  

The VA examiner noted that the Veteran did have muscle spasms, but that they did not result in an abnormal gait or spinal contour.  No guarding of the thoracic spine was found at this examination.  Reflexes and sensation to light tough was found to be normal and there were no signs of radiculopathy.  There was also no ankyloses or neurological abnormalities or findings related to the thoracolumbar spine.  No intervertebral disc syndrome was found.  There was also no severe functional impairment of an extremity related to the Veteran's low back disorder.

The Board finds that, when applying the General Rating Formula to the Veteran's lumbar spine disorder, the evidence does not warrant a rating in excess of 10 percent at any point during the course of the appeal.  There have been no objective findings of forward flexion of the thoracolumbar spine of 60 degrees or less or the combined range of motion of the thoracolumbar spine to 120 degrees or less to warrant a 20 percent rating.  In this regard, in April 2003, the Veteran's flexion was to 70 degrees and her combined range of motion was to 220 degrees.  In October 2005, flexion was to 70 degrees and the combined range of motion was to 180 degrees.  Since the October 2005 examination, the Veteran has either refused subsequent range of motion testing or failed to put forth effort during such testing and, therefore, range of motion results at subsequent VA examinations were either unattainable or are inadequate for rating purposes.

The Veteran has reported pain, weakness, stiffness, fatigability, and lack of endurance referable to her back disability and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, and Mitchell, supra. However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 10 percent.  

Specifically, at the April 2003 examination, which was conducted more than six months prior to the effective date of service connection in November 2003, pain was elicited within the limits of flexion and extension during range of motion testing.  In this regard, the examiner noted pain on flexion between 50 and 70 degrees and pain at extension between 20 and 30 degrees, which ultimately resulted in a combined range of motion to between 190 and 220 degrees.  Pain was also noted to increase throughout range of motion with repetitive use.  While pain began with flexion at 50 degrees, such findings clearly reflect that the Veteran was able to flex to 70 degrees with pain.  Therefore, as pain did not cause a functional loss that resulted in flexion limited to 60 degrees or less, the Board finds that a higher initial rating based on such findings is not warranted.

Additionally, during the October 2005 examination, range of motion was noted to be limited by pain and stiffness; however, the examiner did not indicate that the increase of pain resulted in additional functional loss or additional limitation following repetitive use.  Moreover, although the Veteran reported flare-ups with overexertion at the July 2010 examination, no flare-ups were reported at the April 2003, October 2005, April 2007, or October 2013 examinations.  Finally, range of motion testing was not conducted at the April 2007 and July 2010 examination, although the examiners noted that the Veteran was, in fact, capable of range of motion, and, at the October 2013 examination, range of motion testing results are inadequate for rating purposes due to the Veteran's lack of effort on the initial range of motion testing and refusal to perform repetitive range of motion testing.  Therefore, the April 2007, July 2010, and October 2013 examination results offer little if any probative value on the issue of whether there is additional functional loss due to pain, weakness, fatigue, or incoordination.

As indicated previously, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. 
§ 4.40.  In this case, although there is evidence of pain, weakness, stiffness, fatigability, and lack of endurance with repetitive movements and/or during flare ups, such does not result in additional functional loss that more nearly approximates the criteria for the next higher evaluation, i.e., flexion limited to 60 degrees or less, or a combined range of motion limited to 120 degrees or less.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

Additionally, although the Veteran has muscle spasms associated with her back disability and, at the July 2010 VA examination, it was noted that she had a guarded posture, the Board finds that the evidence does not demonstrate that such are severe enough to result in abnormal gait or abnormal spinal contour.  In this regard, while the July 2010 VA examiner found an abnormal gait that was antalgic with a guarded posture, he does not indicate that such are the result of muscle spasms or guarding.  Moreover, records dated prior and subsequent to such examination, i.e., from February 2010 through June 2013, reflected that the Veteran's gait was normal and/or steady.  Furthermore, in April 2003, there was no abnormality of posture or gait.  Similarly, in April 2007, her gait, balance, and posture were reported as normal.  Finally, in October 2013, the VA examiner noted that the Veteran did have muscle spasms, but that they did not result in an abnormal gait or spinal contour, and there was no guarding of the thoracic spine noted.  Moreover, while the evidence reflects that the Veteran has dextroscoliosis, scoliosis, and levoscoliosis, there is no indication that such are the result of muscle spasms or guarding.  Therefore, the Board finds that the Veteran does not have muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour and, as such, an increased rating is not warranted on such basis.

Further, although all VA examiners found no objective findings of intervertebral disc syndrome, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for intervertebral disc syndrome.  Nevertheless, there has been no evidence showing that the Veteran has been prescribed bed rest due to incapacitating episodes having a total of at least two weeks during the past 12 months to warrant a 20 percent rating for intervertebral disc syndrome.  In this regard, VA examinations and VA treatment records are silent with respect to any findings of physician prescribed bed rest during the entire appeal period.  

Moreover, there has been no objective finding of neurological abnormalities associated with the Veteran's lumbar spine disorder during this period.  Further, the VA examinations and treatment records also documented no history of bowel or bladder incontinence associated with the Veteran's lumbar spine disorder.  Although the Veteran is service-connected for hypertrophic bladder, such condition is not associated with her lumbar spine disorder.  Thus, the Board finds that a separate rating is not warranted for any other neurological symptoms and the Veteran's manifested symptoms associated with her low back disability are adequately contemplated in the current 10 percent rating. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, she is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disorder with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated. 

In this regard, the Veteran's 10 percent rating for the lumbar spine disorder contemplates the functional limitations caused by such disability for the period on appeal.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include difficulty with walking, standing, and carrying and lifting items.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  
Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected lumbar spine disorder.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's low back disorder because the rating criteria reasonably describes her disability level and symptomatology.  Thun, 22 Vet. App. at 115. Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, during the course of the Veteran's appeal, the July 2012 Board decision granted entitlement to a TDIU for the period of November 1, 2003 to May 24, 2010.  Such decision was implemented by the RO in an August 2012 rating decision.  The Veteran has not appealed with respect to the propriety of the assigned effective dates in either decision.  Such adjudications reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter. 

In sum, Board finds that the preponderance of the evidence is against the initial rating in excess of 10 percent for the Veteran's service connected lumbar spine disorder; as such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for chronic lumbosacral strain is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


